Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Registration Statement under the Securities Act of 1933 Buckingham Exploration Inc. (Exact name of registrant as specified in its charter) NEVADA 98-054-3851 (State or other jurisdiction ofincorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification Number) 1978 Vine Street, Suite 502 Vancouver, British Columbia, Canada, V6K 4S1 (604) 737 0203 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) CSC Services of Nevada, Inc. 502 East John Street Carson City, Nevada 89706 (775) 882 3072 (Name, address, including zip code, and telephone number, including area code, of agent for service) with a copy to: Penny Green, Bacchus Corporate and Securities Law Suite 1820 Cathedral Place, 925 West Georgia Street, Vancouver, British Columbia V6C 3L2 Tel (604) ax (604) 632 1730 Approximate Date of Commencement of Proposed Sale to the Public: As soon as practicable after this Prospectus is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Prospectus number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨
